Citation Nr: 1756266	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-15 694	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating higher than 50 percent prior to March 28, 2017, and a rating higher than 70 percent thereafter, for depression.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 2003 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In February 2017, the Board remanded this appeal for additional development.  The record indicates that this development has been completed.

In a November 2017 rating decision, the RO increased the evaluation for depression to 50 percent prior to March 28, 2017, and to 70 percent thereafter.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement, which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

The case was previously remanded in March 2015 and February 2017 and is now returned for appellate review.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Prior to March 28, 2017, the Veteran's depression symptoms have more nearly approximated occupational and social impairment with reduced reliability and productivity.  Symptoms of occupational and social impairment with deficiencies in most areas were not demonstrated.

2. Since March 28, 2017, the Veteran's depression symptoms have more nearly approximated occupational and social impairment, with deficiencies in most areas.  Symptoms of total occupational and social impairment were not demonstrated.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for depression prior to March 28, 2017 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2017).

2. The criteria for a disability rating in excess of 70 percent for depression after March 28, 2017, have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements have been satisfied by adequate letters after which the appeals were readjudicated.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  Additionally, the Veteran underwent VA examinations in November 2009 and March 2017.  As discussed in greater detail below, these VA examinations with opinions are adequate upon which to adjudicate these claims, as they considered the correct facts and have sufficient rationale.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

As noted in the introduction, the Veteran's depression is currently evaluated as 50 percent disabling from July 30, 2009 to March 28, 2017, and as 70 percent disabling from March 28, 2017.  The criteria for evaluating depression are found at 38 C.F.R. § 4.130, Diagnostic Code 9434.  In relevant part, the rating criteria are as follows:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). See 38 C.F.R. § 4.130.  This DSM-IV applies to this appeal based on the date of initial certification.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.

The Veteran was afforded a VA examination in November 2009.  The Veteran reported continuous depressed mood and decreased motivation, interest, and pleasure.  On mental status examination, the Veteran was oriented to person, place, time, and purpose.  His appearance and hygiene were appropriate.  Affect and mood were abnormal, notably for disturbance of motivation and mood with flattened, constricted affect.  The examiner noted normal communication.  The Veteran denied having any panic attacks, hallucinations, delusions, and obsessional rituals.  The examiner noted normal memory.  The Veteran denied homicidal and suicidal ideations.  Socially, the Veteran reported avoidance of practically all social contacts.  A GAF score of 40 was assigned.  

In an April 2014 statement, the Veteran stated that he constantly feels like "each day is [his] last" and that his depression caused his attendance at work to suffer because he found it really hard to go to work.  He stated that when he gets home from work, his family would already be at work or school and he was unable to sleep because "the silence is depressing."

A VA psychology note from August 2014 found that the Veteran as alert and oriented to time, place, person, and purpose.  His mood was depressed, affect was congruent to mood and non-labile.  His thought processes were logical, linear, and goal-directed with no signs or reports of hallucinations, delusions, paranoia.  His judgment and insight appeared good.  

A VA psychiatry note from October 2014 stated that the Veteran had been referred for chronic depression.  On mental status examination, the Veteran was well-groomed, cooperative, and made adequate eye contact.  His mood was euthymic and his affect was full.  His thought process was logical and thought content was adequate, with no suicidal or homicidal ideations.  Memory was intact, with the exception of recent memory, which was mildly impaired.  The diagnosis was dysthymic disorder.  

The Veteran was again seen by a VA psychologist in November 2014.  The Veteran was tearful and explained that he had been in "a funk" since Halloween and described low motivation and energy and withdrawal from family and friends.  He denied suicidal ideations but stated that he had thought a lot about death recently and worried that his life would be cut short.  On mental status examination, the Veteran as alert and oriented to time, place, person, and purpose.  His mood was depressed, affect was congruent to mood and non-labile.  His thought processes were logical, linear, and goal-directed with no signs or reports of hallucinations, delusions, paranoia.  His judgment and insight appeared good.  The psychologist also noted as a protective factor the Veteran's positive relationships with his wife and children.  

VA treatment records from June and July 2016 show that the Veteran reported hearing "demonic" voices telling him that he was going to hell.  He also reported being extremely paranoid and that he saw the number "666" and "devil signs" everywhere.  The physician noted that the Veteran continued to experience symptoms of depression, anger, irritability, anxiety, auditory hallucinations and paranoia.  The Veteran denied any suicidal or homicidal ideations.  

In a March 2017 statement, the Veteran stated that he had experienced panic attacks and that he continued to feel very antisocial.  He stated that, while at work, he tries to avoid people as much as possible and that during breaks and lunch he would sit in his car to do so.  

Upon VA examination in March 2017, the Veteran was found to have a depressed mood, congruent affect mood, and direct thought process.  His memory, cognition, concentration, insight, and judgment were grossly intact.  The Veteran reported that he was working full-time and had been for eleven years.  The examiner described the Veteran's occupational and social impairment as deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the established depression diagnosis had progressed and that the Veteran's symptoms were more consistent with a diagnosis of major depressive disorder, recurrent severe with psychosis, with associated severe alcohol use disorder.  The examiner further stated that the Veteran's symptoms were likely consistent generalized anxiety disorder.  

As stated in the introduction, after the March 2017 VA examination, the RO issued a rating decision increased the Veteran's evaluation for depression to 50 percent prior to March 28, 2017 and 70 percent thereafter.  

On review of the medical findings, the Board determines that a rating higher than 50 percent is not warranted for the Veteran's depression prior to March 28, 2017.  While the Veteran had occupational and social impairment, he did not have occupational and social impairment with deficiencies in most areas.

The record does not reflect that the Veteran was unable to maintain effective work relationships (or total occupational impairment) prior to March 28, 2017.  Though he reported missing some days of work due to his depression, he has remained employed for the past eleven years.  In addition, with respect to social relationships, the record does not reflect that the Veteran was unable to maintain effective social relationships.  VA examiners have noted that he maintains positive relationships with his wife, children, and family.  

Therefore, the Board finds that prior to March 28, 2017, occupational and social impairment with deficiencies in most areas has not been shown, and that a 70 percent rating prior to March 28, 2017 is not warranted.

With respect to the 70 percent rating from March 28, 2017, the record does not reflect that the Veteran's depression was manifested by total occupational and social impairment starting March 28, 2017.  During this time, the Veteran's depression symptoms, including are suggestive of the currently assigned 70 percent disability rating.  The Board recognizes that the March 2017 VA examination indicated that the Veteran had auditory hallucinations, the record does not reflect that the hallucinations were persistent, nor can the symptom be viewed in isolation of the other evidence of the Veteran's overall functioning.  The preponderance of the evidence weighs against a finding that the Veteran has had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or any other symptoms (in the rating criteria or otherwise) reflective of a higher total disability rating.  Furthermore, VA psychologists, psychiatrists, and the March 2017 VA examiner indicated that the Veteran was neatly groomed, casually dressed, oriented, and had normal speech.

Considering the symptoms in the lay and medical evidence from March 28, 2017, the Board finds that the overall functional occupational and social impairment is contemplated by the 70 percent rating assigned during this period

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability most nearly approximates that already assigned.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's depression and considering the overall impact on social and occupational functioning caused by the manifestations of this disability.  There is no period during which the preponderance of the evidence showed that a higher rating was warranted, or that further staged ratings were warranted.

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  The record reflects that the Veteran is currently employed.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 50 percent for depression prior to March 28, 2017 is denied.

Entitlement to a rating in excess of 70 percent for depression from March 28, 2017 is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


